Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the specification and claims filed 14 December 2021 have been entered. Applicant’s remarks filed 14 December 2021 are acknowledged.
Claims 2-3, 9-10 and 15 are cancelled. Claims 1, 4-8, 11-14 and 16-21 are pending. Claims 1, 4-7 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 8 and 11-14 are under examination to the extent they read on the elected species: A) wherein the liver disease is liver fibrosis; and B-a) wherein the biological sample is obtained from blood.

Specification
The objection to the specification for failing to include all related application(s) is withdrawn in response to Applicant’s amendment of the specification.

Claim Rejections Withdrawn
The rejection of claims 8, 9 and 11-15 under 35 U.S.C. 102(a)(1), as being anticipated by Liu et al. (PLoS One, 2015, Vol. 10(5): e0127518), is withdrawn in response to Applicant’s amendment of independent claim 8 to recite “A method for prediction or diagnosis of a liver fibrosis in non-alcoholic fatty liver disease (NAFLD)”. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Amended claims 8 and 11-14 remain rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter, for reasons set forth in the previous Office Action (p. 3-5) and the following.
Applicant argues that claim 8 is amended to specify the step of measuring GDF15 as “using an agent for measuring the expression of a nucleic acid sequence encoding a GDF15 protein or the activity of the GDF15 protein”, and to further include “a determination step of determining whether the concentration of the GDF15 protein is 1.52 ng/mL or more”, such that the amended claim contains elements sufficient to be considered as ‘significantly more’ beyond judicial exceptions, and is not carried out by simple mental action.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Amended claim 8 recites:
“A method for prediction or diagnosis of a liver fibrosis in non-alcoholic fatty liver disease (NAFLD), the method comprising:
a measurement step of measuring the expression of a nucleic acid sequence encoding a growth differentiation factor 15 (GDF15) protein or the concentration of the GDF15 protein in a sample using an agent for measuring the expression of a nucleic acid sequence encoding a GDF15 protein or the activity of the GDF 15 protein, and
a determination step of determining whether the concentration of the GDF15 protein is 1.52 ng/mL or more.”
The present claims as amended are still directed to a judicial exception, i.e., a law of nature, a natural phenomenon, or an abstract idea, without significantly more.
The claims are directed to a process (Step 1: yes).
The claims recite judicial exceptions (Step 2A, Prong One: Yes).
The claims recite the correlation or relationship between the expression level of GDF15 and presence of a liver disease, i.e., liver fibrosis, in a subject with non-alcoholic fatty liver disease (NAFLD). This type of correlation is a consequence of natural processes, i.e., a law of nature. The steps of evaluating, analyzing, or diagnosing are types of mental processes, which also belong to a judicial exception, i.e., an abstract idea.
The claims do not recite additional element(s) that integrate the judicial exceptions into a practical application (Step 2A, Prong Two: No).
The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. Applicant argues that the present claims include a unique process of determining whether the concentration of the GDF15 protein is 1.52 ng/mL or more, which is not carried out by simple mental action and is sufficient to be considered as ‘significantly more’ beyond judicial exceptions. However, the claims do not recite additional element(s) demonstrating that the claims as a whole integrate the exception into a practical application. “One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A, because they are not "directed to" the recited judicial exception.” See MPEP 2106.04(d)(2). Further, “The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).” (ibid.) In the instant case, the judicial exceptions are not integrated into a practical application. There is no treatment (e.g., an administration step) that integrates the law of nature or the abstract idea into a practical application.
The claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exceptions (Step 2B: No).
Applicant argues that claim 8 is amended to specify “using an agent for measuring the expression of a nucleic acid sequence encoding a GDF15 protein or the activity of the GDF15 protein”, which is sufficient to amount to significantly more than the judicial exceptions. However, determining the expression level of the GDF15 protein in a patient blood or biopsy sample by using an assay, such as ELISA and immunehistochemical staining, would be well-understood, routine and conventional to one skilled in the art. The courts have recognized determining the level of a biomarker in blood by any means as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Mayo, 566 U.S. at 79, 101 USPQ2d Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). See MPEP 2106.05(d) II. In the instant case, the recited measuring step is well-understood, routine, conventional activity, as evidenced by Wallin et al. (2011) (cited in the previous Office Action). A skilled artisan would readily know to use an agent and assay as recited in the present claims to measure the expression level of GDF15. Therefore, the newly added claim element of measuring GDF-15 with an agent is not sufficient to amount to significantly more than the judicial exceptions.
Based upon the analysis with respect to the claims as a whole, the instant claims are determined to be directed to a judicial exception without significantly more, and therefore, do not qualify as eligible subject matter under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Amended claims 8 and 11-14 remain rejected under 35 U.S.C. 102(a)(1), as being anticipated by Hess et al. (US 2011/0263443 A1, Pub. Date: Oct. 27, 2011), for reasons set forth in the previous Office Action (p. 6-7) and the following.
Applicant argues that Hess does not disclose a method for measuring GDF15 in the diagnosis of liver fibrosis caused by nonalcoholic fatty liver disease (NAFLD); rather, Hess simply measures the level of GDF15 to distinguish liver fibrosis from liver cirrhosis in subjects with a liver disease. Applicant argues Hess presents a standard of 2000 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Hess teaches a method for differentiating between liver fibrosis and liver cirrhosis in a subject with a liver disease, the method comprising the steps of: determining an amount of one or more markers selected from the group consisting of growth differentiation factor 15 (GDF-15), hepatocyte growth factor (HGF), and endoglin in a sample from the subject, e.g., a blood, serum, or plasma sample; comparing the amount of each of the markers determined with a reference amount for each of the markers determined; and differentiating between liver fibrosis and liver cirrhosis based on the results of the comparison step, wherein an amount of the marker larger than the reference amount is indicative for liver cirrhosis, and wherein an amount of the marker lower than the reference amount is indicative for liver fibrosis (claims 1-3 of Hess). Hess teaches that the subjects are, more preferably, humans, and the most preferred liver diseases are chronic viral hepatitis B, chronic viral hepatitis C, alcoholic liver disease, and non-alcoholic fatty liver disease [0032] [0033]. Therefore, contrary to Applicant’s arguments, Hess expressly teaches measuring GDF15 in a subject (e.g., a human) with non-alcoholic fatty liver disease (NAFLD) to determine whether the subject has liver using an agent for measuring the expression of a nucleic acid sequence encoding a GDF15 protein or the activity of the GDF 15 protein”, Hess teaches that determining the amount of a polypeptide of the invention can be achieved by all known means, such as ELISA-based methods and fully-automated or robotic immunoassays [0048], which meets the limitation of using the agent as claimed. 
Hess teaches each and every element of the present claims, and therefore, anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amended claims 8 and 11-14 are rejected under 35 U.S.C. 103, as being unpatentable over Liu et al. (PLoS One, 2015, Vol. 10(5): e0127518), in view of Baffy et al. (J. Hepatol., 2012, Vol. 56(6):1384-1391).
Applicant argues that the presently claimed invention would not have been obvious over Liu and Baffy, and that the prior art do not provide specific information on non-alcoholic fatty liver disease (NAFLD)-induced liver fibrosis as in the presently claimed invention. Applicant argues that Baffy discloses that non-alcoholic fatty liver disease (NAFLD) can progress to hepatocellular carcinoma (HCC), but Baffy does not describe a method for diagnosing NAFLD, which may be the cause of HCC. Applicant argues that Liu teaches diagnosing HCC or cirrhosis through GDF15, but Liu does not describe a method for diagnosing liver fibrosis in NAFLD, nor provides any experimental data specific to NAFLD. Applicant argues that even if a person skilled in the art can diagnose HCC or cirrhosis with GDF15 using Liu’s method, it is considered impossible to diagnose NAFLD, which is the cause of HCC. Applicant further argues that the presently claimed invention can be used to determine the severity of NAFLD through the standard of GDF15, i.e., 1.52 ng/mL, and Liu and Baffy do not provide any teaching or suggestion about the GDF15 standard of 1.52 ng/mL for diagnosing NAFLD as in the presently claimed invention.
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
Liu teaches the use of GDF15 as a biomarker for the detection of hepatocellular carcinoma (HCC) and liver cirrhosis in serum and tissue samples obtained from a patient with a liver disease (see Abstract). Liu teaches that GDF15 protein expression in ibid.) Liu used an ELISA assay for measuring the GDF15 level in serum samples and an immunohistochemistry (IHC) assay for measuring the GDF15 level in tumor tissue samples obtained from patients with HCC and liver cirrhosis (see “Materials and Methods”). Regarding claim 11, the amino acid sequence of SEQ ID NO: 1 corresponds to the human GDF15 (sequence alignment provided previously), and the GDF15 protein detected by Liu from a patient’s sample meets the limitation of detecting the human GDF15 comprising the amino acid sequence of SEQ ID NO: 1.
Liu, however, does not teach measuring the expression level or concentration of GDF15 protein in a sample from a subject having non-alcoholic fatty liver disease (NAFLD) (claim 8). 
Baffy teaches that hepatocellular carcinoma (HCC) has been linked to non-alcoholic fatty liver disease (NAFLD), the hepatic manifestation of obesity and related metabolic disorders such as diabetes, and this association is alarming due to the globally high prevalence of these conditions and may contribute to the rising incidence of HCC witnessed in many industrialized countries (see Summary). Baffy describes that we may need to contemplate a paradigm shift in liver cancer surveillance; preferably, emerging non-invasive biomarkers will identify those at risk of disease progression and in need of cancer surveillance (under section “Conclusions”).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the biomarker taught by Liu to measure the expression level or concentration of the GDF15 protein in a sample from a subject having NAFLD. One of ordinary skill in the art would have been motivated to do so, because Liu teaches that GDF15 is a useful biomarker for the detection of HCC and liver cirrhosis in serum and tissue samples obtained from patients with a liver disease, and Baffy teaches that HCC is linked to NAFLD and that emerging non-invasive biomarkers will identify those with NAFLD at risk of disease progression and in need of cancer surveillance. Therefore, the combined teachings provide a reasonable expectation of success in detecting HCC in the patients with NAFLD.
With respect to Applicant’s arguments that while Baffy discloses that NAFLD can progress to HCC, Baffy does not describe a method for diagnosing NAFLD, however, the instant claims do not require “diagnosing NAFLD”. The method steps of the present claims require measuring the GDF15 level in a sample from a subject with NAFLD, which is taught and suggested in the teachings of Liu and Baffy. As set forth above, Liu teaches the use of GDF15 as a biomarker for the detection of HCC and liver cirrhosis in serum and tissue samples obtained from a patient with a liver disease, and Baffy teaches that HCC has been linked to NAFLD and that emerging non-invasive biomarkers will identify those with NAFLD at risk of disease progression and in need of cancer surveillance. One of ordinary skill in the art would have been motivated to use the biomarker (i.e., GDF15) taught by Liu to detect HCC in patients with NAFLD, which patient population are at risk of developing HCC according to Baffy. With respect to Applicant’s arguments that Liu and Baffy do not provide any teaching or suggestion the method comprising: … a determination step of determining whether the concentration of the GDF15 protein is 1.52 ng/mL or more.” This is merely a mental step, and even so, Liu still meets the limitation. Liu teaches that serum GDF15 levels were significantly increased in patients with HCC (6.66±0.67 ng/mL, p<0.0001) and cirrhosis (6.51±1.47 ng/mL, p<0.0001) compared with healthy controls (0.31±0.01 ng/mL). With respect to Applicant’s arguments that the cited prior art do not teach a method for diagnosing liver fibrosis in NAFLD, MPEP 2144 states that: the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006). In the instant case, the combined teachings of Liu and Baffy suggest determining the level of the biomarker GDF15 in a serum sample from a subject having NAFLD. The prior art suggest what the inventor has done, but for a different purpose or to solve a different problem. Under 35 U.S.C. 103, a rational that is different from Applicant’s is permissible.
For the foregoing reasons, the rejection is maintained.

Claim Objections
Claim 8 is objected to because of the following informalities:
for prediction or diagnosis of a liver fibrosis in non-alcoholic fatty liver disease (NAFLD)” should be “for prediction or diagnosis of liver fibrosis in a subject having non-alcoholic fatty liver disease (NAFLD)”. 
Appropriate correction is required.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 22, 2022